Exhibit 10.1

 

[tm1921447d1_ex10-1img001.jpg] 

 

October 23, 2019

 

Mr. John T. Jordan, Jr.

18313 Kemper Lakes Court

Leesburg, VA 20176

 

Re: Separation Agreement

 

Dear John:

 

Per our discussions, this letter confirms that your employment as Executive Vice
President & Chief Financial Officer for Limbach Facility Services LLC (the
“Company”) is ended, effective September 30, 2019.

 

The Company would like to offer the arrangement set forth below in order to
assist you in this transition. This continuation arrangement will amend,
effective September 30, 2019, certain terms of the Company Employment Offer,
dated March 18, 2015 (“Employment Offer”), which you accepted.

 

Under this continuation arrangement, you will continue your employment with the
Company at your current salary and auto allowance through December 31, 2019. The
following are requirements for this continuation arrangement:

 

Commencing October 1st 2019, you will:

 

1.Act as an internal consultant to assist with the transition of your current
duties to the incoming CFO on an as needed basis, as requested by the CEO and
CFO.

2.Be open and share your thoughts with the incoming CFO on the business.

3.Share your views on the level of competency of the finance staff in the
corporate center and in the business units.

4.Oversee and have the authority for A) resolution and testing of the weakness
remediation related to Work in Process reporting/Contract Administration, as
reported in the December 31, 2018 audited financials, b) continuing the forward
progress of the Viewpoint accounting system change for the Service side of the
business, and c) reaching compliance status with new accounting lease and
revenue recognition standards.

5.Participate via phone on the Monthly Branch Reviews scheduled for October and
November2019, and offer insights and comments.

6.Review all branch and corporate business plans, and offer insights and
comments to the incoming CFO.

7.Assist in a smooth transition with key stakeholders, including Crowe,
Citizens, Colbeck, Travelers, Alliant and other 3rd party vendors.

8.Have at a minimum weekly calls and monthly in person meetings with the
incoming CFO to discuss all other projects or initiatives that are currently
active as of September 30, 2019. You will not be responsible for assisting with
any new projects or initiatives that commence after September 30, 2019.

 

5102 W. LAUREL STREET, SUITE 800

TAMPA, FL 33607

 

P: 412.359.2100 | limbachinc.com

 

LIMBACH IS AN EQUAL OPPORTUNITY EMPLOYER

[tm1921447d1_ex10-1img002.jpg] 

 

[tm1921447d1_ex10-1img003.jpg]

 







 

[tm1921447d1_ex10-1img001.jpg] 

 

Separation Agreement

October 23, 2019

Page  2 – John T. Jordan, Jr.

 

9.Participate in discussions and provide historic knowledge of the Project
Wolfsburg acquisition.



10.Provide support and information for the 3rd quarter 10Q filing.

 

In this role, you will report directly to the CEO, but have day-to-day contact
with the incoming CFO. You will not provide any management direction, except for
the items noted in item 4 above, although you will be expected to offer insights
and comments to management, when requested. The CEO shall have the option of
terminating your continued employment at any time, should it be deemed that you
are not satisfying the requirements stated herein, in which case your salary
continuation will begin at that time.

 

Should you agree to this arrangement, and in accordance with the terms in the
Employment Offer, your salary continuation will commence January 1st, 2020, and
you will be provided the following:

 

i.All previously earned and accrued but unpaid base salary up to the date of
termination,

 

ii.Earned, accrued but unused PTO as of December 31, 2019 will be paid as a lump
sum no later than December 31, 2019

 

iii.Your annual incentive plan payments earned per your Performance Agreement
during the year of termination (2019), paid in full no later than April 15,
2020, in accordance with the 2019 issued Performance Agreement and subject to
the normal course approval process. Any earned bonus that may be paid under this
section will be paid in cash, not in equity.

 

iv.Base salary and all health benefits through the date that is six (6) months
from the date of your termination - through June 30, 2020 (the “Salary
Continuation Period”). In the event that you accept other employment during the
Salary Continuation Period, the Salary Continuation Period will terminate
effective the first day of such new employment and the Company will not be
responsible for any remaining payments. Should you have not secured employment
by June 30, 2019, the CEO will present a recommendation to the Compensation
Committee for up to three more months of salary continuation. This additional
salary continuation is not guaranteed.

 

For purposes of clarity and avoidance of doubt, the payments described above are
inclusive of the payments described in the third paragraph on the second page of
the Employment Offer. They are not in addition to the payments described in the
Employment Offer.

 

The parties agree that under this continuation arrangement, your termination of
employment with the Company shall be treated as a termination for reasons other
than your Resignation, death, disability or Good Cause for all purposes under
the Employment Offer.

 

[tm1921447d1_ex10-1img003.jpg]

 



 Page 2 of 3





 

 

[tm1921447d1_ex10-1img001.jpg] 

 

Separation Agreement

October 23, 2019

Page  3 – John T. Jordan, Jr.

 

You are directed to the restrictive covenants on the third page of the
Employment Offer, to which you remain bound.

 

Additionally, should you agree to this continuation arrangement and remain
employed with the Company until December 31, 2019, the Compensation Committee of
the Board of Directors has agreed to vest your outstanding time-based restricted
stock units (RSUs), totaling 7,334 shares, effective December 31, 2019. All
outstanding performance-based RSU’s are forfeit. You are reminded and directed
to Section 6 of your “TIME-BASED AND PERFORMANCE-BASED RESTRICTED STOCK UNIT
AGREEMENTS” granted on August 30, 2017, April 13, 2018, and February 27, 2019
(each a “RSU Agreement”), setting forth the restrictive covenants to which you
are bound in exchange for those units that have already and are to be vested.
Notwithstanding the foregoing, the Company agrees that the non-competition
covenants set forth in Section 6(a)(i)(A) and Section 6(a)(i)(C) of each RSU
Agreement shall no longer be in effect upon the termination of your employment.
All other restrictive covenants to which you are bound remain in full force and
effect.

 

Should you agree to this arrangement, you will be paid your final salary plus
any earned and unused PTO through December 31, 2019. You will not accrue any PTO
credits during the Salary Continuation Period. You will receive separate
information, from our benefits department, that describes your rights and
coverages under the Limbach benefit programs. Dianne Rodgers will be available
to review all of your options and questions related to the programs. Please note
that if you participate in the company medical, dental or vision plans, your
coverage will continue until June 30, 2020.

 

Upon the termination of your employment, you will be permitted to retain
possession of your Company-provided laptop, iPad, and cell phone at your own
expense, based on the current fair market value of each.

 

Please contact me if I can answer any questions.

 

Sincerely,

Limbach Facility Services LLC

 

/s/ Charles A. Bacon III

 

Charles A. Bacon III, CEO

 

cc:        Cristine Leifheit, VP of People & Culture

 

Accepted and agreed to:

 

/s/ John T. Jordan, Jr.  

John T. Jordan, Jr.



 

Date: October 24, 2019  



 

[tm1921447d1_ex10-1img003.jpg]

 



 Page 3 of 3

 

